Dismissed and Memorandum Opinion filed May 6, 2014.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-14-00157-CV

  LEISA WARD, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
           ESTATE OF FRANCIS JERNIGAN, Appellant

                                              V.
              EAST HOUSTON REGIONAL MEDICAL CENTER
                 AND JAMES GRUESKIN, M.D., Appellees

                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-41317


                 MEMORANDUM                             OPINION
       On February 19, 2014, appellant filed a notice of appeal from two
interlocutory orders signed November 14, 2013, granting appellees’ motions for
summary judgment, which were purportedly made final by an order of severance
signed December 2, 2013.1 The clerk’s record was filed April 11, 2014. The record

       1
         We note that although the trial court ordered that the severed action would bear cause
number 2013-41317-A, none of the documents filed with this court, including appellant’s notice
of appeal, are styled with the severed cause number.
contains the trial court’s order signed February 24, 2014, granting appellant’s
motion for reconsideration of the summary judgment granted in favor of appellee
James Grueskin, M.D.

      Appellate jurisdiction is never presumed and issues related to our
jurisdiction over an appeal may be raised on our own motion at any time. M.O.
Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam). Because it
appeared that there is no longer a final judgment that may be appealed, this court
notified the parties that we would consider dismissing the appeal for want of
jurisdiction unless appellant filed a response on or before April 28, 2104,
demonstrating this court’s jurisdiction over the appeal. See Tex. R. App. P. 42.3(a).
No response was filed.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001). Interlocutory orders are not
appealable unless explicitly made so by statute. Stary v. DeBord, 967 S.W.2d 352,
352–53 (Tex. 1998). The trial court set aside the summary judgment granted in
favor of James Grueskin, M.D. The summary judgment in favor of East Houston
Regional Medical Center is therefore interlocutory and not appealable. See
Lehmann, 39 S.W.3d at 201 (concluding that a judgment is not final for purposes
of appeal unless it actually disposes of all parties and causes of action or it clearly
and unequivocally states that it finally disposes of all claims and parties).

      Accordingly, the appeal is ordered dismissed for want of jurisdiction.



                                        PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.



                                           2